 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8   SAMUEL K MCDONOUGH,

 9                             Plaintiff,                 CASE NO. C19-1248-RAJ-BAT

10           v.                                           ORDER TERMINATING
                                                          CONSIDERATION OF REPORT
11   ROBIN SMITH, et al.,                                 AND RECOMMENDATION

12                             Defendant.

13          Plaintiff, Sam McDonough, proceeding pro se, filed a complaint pursuant to 42 U.S.C. §
14   1983. The Court reviewed and screened plaintiff’s complaint under 28 U.S.C. § 1915A and
15   §1915(e). In a Report and Recommendation dated September 3, 2019, the Court found and
16   recommended the following:
17                 [That] plaintiff’s claims relating to his “federal appeal” to his
                   criminal case be dismissed without prejudice and with leave to re-
18                 file a federal habeas petition pursuant to 28 U.S.C. § 2254. The
                   Court further finds that plaintiff’s § 1983 claims related to alleged
19                 inadequate medical care provided by Department of Corrections
                   (DOC) staff fail to state a claim as pled. However, the Court
20                 recommends that plaintiff be given an opportunity, with respect to
                   his § 1983 claims, to amend his complaint to cure the deficiencies
21                 described [in the remainder of the Report and Recommendation].
                   The Court further recommends that (1) if plaintiff fails to file an
22                 amended complaint, that the case be dismissed pursuant to 28
                   U.S.C. § 1915A and §1915(e) for failure to state a claim; and (2) if
23                 plaintiff does file an amended complaint, that the case be referred
                   back to Hon. Brian A. Tsuchida for further proceedings.

     ORDER TERMINATING CONSIDERATION
     OF REPORT AND RECOMMENDATION - 1
 1   Dkt. 8.

 2             Plaintiff subsequently filed a separate 28 U.S.C. § 2254 petition in this court challenging

 3   the alleged constitutional violations related to his conviction and sentence and seeking release

 4   from custody. See McDonough v. State of Washington, 19-cv-1501-MJP-BAT. Plaintiff has also

 5   now filed an amended §1983 civil rights complaint in the instant action related only to his

 6   conditions of confinement claims. Dkt. 10. As such, it appears plaintiff has complied with all of

 7   the recommendations contained in the Court’s Report and Recommendation (Dkt. 8).

 8   Accordingly, the Court directs the Clerk to terminate consideration of the Report and

 9   Recommendation (Dkt. 8) as the recommendations contained therein are now moot. The Court

10   will proceed with screening of the amended complaint (Dkt. 10).

11             DATED this 7th day of October, 2019.

12

13                                                                  A
                                                             BRIAN A. TSUCHIDA
14                                                           United States Magistrate Judge

15

16

17

18

19

20

21

22

23



     ORDER TERMINATING CONSIDERATION
     OF REPORT AND RECOMMENDATION - 2
